NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 21 April 2021, has been entered into record.  
Claims 1-20 are presented for examination.

Terminal Disclaimer
The terminal disclaimer filed on 6 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,671,739 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
With regards to the objection to the specification, the applicant has submitted amendments, and the examiner hereby withdraws the objection.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Brian Cromarty on 6 May 2021.
The application has been amended as follows: 
In claim 8, lines 1-3:
“A non-transitory computer readable media having computer-executable instructions stored thereon and configurable to be executed by a processor to perform a method comprising:”
In claim 9, lines 1-2:
“The non-transitory computer readable media of claim 8, wherein the common software package comprises source code.”
In claim 10, lines 1-2:
“The non-transitory computer readable media of claim [[8]] 9, wherein the common software package comprises a managed object class.”
In claim 11, lines 1-2:
“The non-transitory computer readable media of claim 8, wherein the access modifier is a class annotation.”
In claim 12, lines 1-2:
“The non-transitory computer readable media of claim 8, wherein the access modifier is a keyword.”
In claim 13, lines 1-3:
“The non-transitory computer readable media of claim 8, wherein the common software package is obfuscated by returning only a global signature for an object within the common software package.”
In claim 14, lines 1-2:
non-transitory computer readable media of claim 8, wherein the database is a multitenant database.”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record (such as Leet et al. (US 2014/0359605 A1 and Leet hereinafter)) teaches storing, within a database, a set of software packages associated with a namespace (0035, lines 3-17; 0036, lines 1-19; Figure 2); storing a common software package associated with the set of software packages and the namespace, the common software package including an access modifier (i.e. bundle manifest) (0038, lines 1-18; Figure 2); receiving, from a subscriber (i.e. client), a request to install a first software package selected from the set of software packages associated with the namespace (0039, lines 4-13); and in response to the request from the subscriber, installing the first software package and the common software package in accordance with the access modifier (0039, lines 2-13), and Hess et al. (US 2011/0197287 A1 and Hess hereinafter) teaches storing, within a database, a software package (0048, lines 2-18), none of the prior art of record alone or in combination teaches wherein the namespace is a globally unique limiter across production instances; in response to the request from the subscriber, installing the first software package and the common software package in accordance with the access modifier wherein the common software package is installed transparently to the subscriber and wherein the access modifier allows subscriber visibility to the first software package and restricts subscriber visibility to the common software package.
The closest prior art made of record are:
Leet discloses a system and method for bundle package signing.
Hess discloses a system and method for evaluating metadata before executing a software application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dong (US 2020/0192731 A1) discloses a system and method for application interaction.
Gonzalez del Solar et al. (US 2018/0081661 A1) discloses a system and method for optimization for multi-project package manager.
Hofhansl et al. (US Patent 9,348,576 B2) discloses a system and method for upgrading and installing application packages.
O’Hare et al. (US 2013/0013931 A1) discloses a system and method for secure file sharing.
Seleznev et al. (US 2012/0284797 A1) discloses a system and method for DRM service providing.
Shen et al. (US 2015/0347173 A1) discloses a system and method for managing software on virtual machine in cloud environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH SU/Primary Examiner, Art Unit 2431